Title: To Thomas Jefferson from Lafayette, 28 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


        
          Sir
          Gold Mine Creek May 28th. 1781
        
        The Enemy’s intention has been to distroy this army and I conjecture would have been afterwards to distroy the Stores which it  covers. They have now undertaken another movement and it appears they are going through the country to Fredericksburg. Their Dragoons were this morning near Hannover Court House and (unless this is a feint) I expect the Army will be there this evening.
        Our small corps moves this evening towards Andersons Bridge. We shall be upon a parallel line with the Enemy keeping the upper part of the Country. I have sent orders to General Weedon to collect the Militia but by a letter recieved from him find that He cannot properly do it as He has no powers from Your Excellency. General Wayne was to leave York Town on the 23d.
        Your Excellency will be sorry to hear that all the fine Horses in the Country are falling into the Enemy’s hands. This will in the end prove a ruin to this State. But the owners will not remove them. Your orders to impress do not extend farther than twenty miles, and unless the executive give a warrant for 50 miles we cannot get a single Horse. The British have so many Dragoons that it becomes impossible either to stop or reconnoitre their movements, and much more so to send impressing parties around their Camp.
        There Has been a Cartel setled between General Greene and Lord Cornwallis. This last I have requested to keep the Virginia Militia in the State untill we can exchange them for Carolina Militia in British service. I request your Excellency will please to give me some informations Respecting the British Prisoners in this State as we must soon send a body of them to Lord Cornwallis, but I presume General Greene will have wrote on the subject. As soon as Your Excellency will please to write me a letter respecting our Prisoners at Charles Town I shall get from Lord Cornwallis a pasport for every kind of supplies you will think proper to send to them. Their Friends ought also to get notice of it that they may collect private supplies for our unfortunate Brother Soldiers.
        No Riflemen, no Cavalry, no arms, and few Militia coming. The Culpeper Militia were desirous to take their rifles but were prevented from doing it as the Executive had not called for arms so at least the Officer says. I wish Your Excellency will order Riflemen to join us. Without them and without Horse we can do nothing.
        With the highest respect I have the honor to be Your Obt. Humble Ser,
        
          Lafayette
        
        N.B. Camden is evacuated. General Greene has ordered General  Lawson to join him. Having received a late letter from him it becomes my duty to recommend the execution of these orders. The Barron will probably know Genl. Greenes intentions. To him I refer Genl. Lawson, and beg only leave to observe General Greenes successes may greatly releave us.
          1.F.
        
      